Mr. Justice Thomas delivered the opinion of the court: This claimant, on the night of October 8,1927, while in the performance of his duties as a State highway patrol officer, was attempting to stop a violator of the Motor Vehicle Laws of this State. That, while attempting so to do, an automobile coming from the opposite direction side-swiped the motorcycle on which this claimant was riding, thereby throwing him off, causing him great bodily injuries. Under the Workmen’s Compensation Law this claimant is entitled to medical and hospital services. Sufficient proofs have been given that this claimant expended $100.00 for medical services, and $23.00 for hospital services as a result of said injury. We, therefore, recommend that this claim be allowed in the sum of $123.00.